Title: To Thomas Jefferson from Benjamin Rush, 5 May 1803
From: Rush, Benjamin
To: Jefferson, Thomas


          
            Dear Sir, 
            Philadelphia May 5th: 1803.
          
          I was made very happy by learning from your letter of the 23rd of April that your disease is less troublesome than formerly. As I know you have no faith in the principles of our Science, I shall from time to time combat your prejudices, and your disease (should it continue) by means of facts. Ever since I began the practice of medicine, I have kept common place books, in which I have recorded the results of the observations of my patients & friends upon the causes—symptoms & cure of diseases. From these Sources, I think I have derived much useful knowledge.—In the course of the last month I have added to my stock of facts upon the Diarrhœa the history of the following Cases.—
          1 A gentleman of great worth Mr George Clymer informed me a few days ago, that he had been afflicted occasionally for fifteen years with a bowel complaint, and that it had yeilded to his wearing muslin Shirts only, for the last two years of his life.
          2 An old nurse whom I met a few weeks ago in a sick room, told me She had been cured of a Diarrhœa of three years continuance by drawing the breasts of a woman (who had lost her child) and Swallowing her milk. The Cure in this case was accidental—for she did not expect it. It was effected in a single month. Cows milk may be made to partake of the qualities of women’s milk by adding a little Sugar to it.
          I have read your Creed with great attention, and was much pleased to find you are by no means so heterodox as you have been supposed to be by your enemies. I do not think with you in your account of the character and mission of the Author of our Religion, and my opinions are the result of a long & patient investigation of that Subject. You shall receive my creed shortly. In the mean while we will agree, to disagree. From the slender influence which Opinions in Religion have upon morals, and from the bad practices of many people, who have graduated themselves at the highest point on the scale of orthodoxy, I have long ceased to consider principles of any kind as the criterion of disposition and conduct, & much less of our future acceptance at the bar of the supreme Judge of the World.
          The prevalence of a narrow Spirit in our country with respect to principles, to which you allude, shall induce me faithfully to comply with your request by not communicating the contents of your creed even to your friends.
          ADieu! my Dear Sir. May the Ruler of nations direct, and prosper you in all your duties and enterprizes in the present difficult & awful posture of human Affairs!
          From your sincere Old friend
          
            Benjn: Rush
          
          
            PS: I am sorry to inform you that your friend Mr: Mason is in the lowest stage of a general Dropsy under Dr Reynolds & my Care. He has precipitated danger by his long, rapid and debilitating ride to our city.
          
        